Citation Nr: 1610010	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  09-40 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971, and from August 1990 to July 1991.  He also had periods of active duty and inactive duty for training (ACDUTRA and INACDUTRA, respectively) in the United States Army Reserve and the North Carolina National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

Although the Veteran requested a hearing before the Board in his October 2009 VA Form 9, this request was withdrawn in September 2011.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus did not originate during any period of service, and is not otherwise etiologically related to any period of service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. 
§§ 101, 106, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The RO sent a letter to the Veteran in November 2007, prior to the initial adjudication of his claim of service connection, giving him proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice informed him of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

Next, VA has a duty to assist the Veteran in the development of claims. This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, private treatment records and records from VA have been obtained.  There is no indication of outstanding evidence.  Rather, the Veteran stated as such in a March 2015 statement.  The Board notes that the Veteran inquired in two November 2007 statements whether VA should contact fellow servicemember R.F. concerning the tinnitus that the Veteran asserts he had in service.  The Board points out that the November 2007 VCAA letter informed the Veteran that statements from people who knew him in service would be helpful in establishing his claim.  He was on notice that statements from persons such as R.F. would be helpful to his claim, and he elected not to submit any statements from R.F.  The Board moreover points out that in the division of responsibilities for securing evidence, contacting a service comrade to provide his observations concerning the Veteran is clearly the responsibility of the Veteran.

The Veteran was afforded a VA audiology examination in December 2007, with a May 2008 addendum, for his claim.  There is no argument or indication that the opinion is inadequate.  Rather, it considered the Veteran's lay statements and history in reaching a reasoned opinion.  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

Active military service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred or aggravated in the line of duty, or any period of INACDUTRA during which the appellant was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty prescribed for the Reserves or Guard.  38 U.S.C.A. § 101(23)(A).

In addition, the law provides that, where a veteran served ninety days or more of qualifying service and an organic disease of the nervous system, such as tinnitus, see Fountain v. McDonald, 27 Vet.App. 258, 271-272 (2015), becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Veteran reported tinnitus at his December 2007 examination, and also reported it at a November 2013 audiology consultation.  The Veteran is competent to report tinnitus, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007), and the Board finds him credible to the extent that he asserts he currently has tinnitus.  Moreover, given that his service records show he worked as an aircraft weapons repairman assigned to the air cavalry, the Board finds he likely was exposed to hazardous levels of noise in service.
 
Consequently, the remaining issue is whether the Veteran's tinnitus is etiologically related to any period of service.

The Board first points out that although the Veteran is competent to note observations of tinnitus, the Board finds his account of noticing tinnitus in service and continuously since lack credibility, as his account is inconsistent with other evidence on file.  Specifically, although he asserted in several statements in 2007 that his tinnitus began in Vietnam, the service treatment records include numerous service examinations from his periods of active duty and service in the National Guard and Army Reserve careers, which are silent for any reference to tinnitus, including on the medical histories completed by the Veteran.  The Veteran's December 1971 separation examination following his service in Vietnam noted no abnormalities of the ears, and did not reference any tinnitus; the Veteran stated he was in good health.  A May 1974 examination also noted the absence of ear abnormalities, and contained no reference to tinnitus.  The same is true with respect to a service examination in August 1979; in the medical history portion of the examination, the Veteran denied ear, nose, or throat trouble, and also denied hearing loss.  This was also the case with examinations and medical histories from November 1983, April 1987, March 1988, June 1992, and August 1995.  

In June 1991, the Veteran underwent an examination and also completed a medical history following his demobilization from Operation Desert Storm.  The examination stated the Veteran had normal ears, and contained no reference to tinnitus.  In the medical history, the Veteran denied ear, nose, or throat trouble, and also denied hearing loss.  The last examination and medical history on file are from August 2000; the Veteran's ears were normal, and there was no reference to tinnitus.  Hearing loss was denied on the medical history.  

Private audiology records from December 1996 and June 2002 that were provided by the Veteran are also silent as to tinnitus.  

Given the numerous service examinations and even private treatment records that are entirely silent for tinnitus or complaints of hearing problems, the Board finds that the Veteran's account of having tinnitus since his period of service in the 1970s (first mentioned in connection with the instant appeal) lacks credibility.  The Board notes that the Veteran has asserted, with respect to hearing loss, that he did not report hearing loss at earlier military examinations because the service would not allow him to stay, this statement concerns his hearing loss, and not tinnitus.  It also does not explain why he never mentioned tinnitus to private clinicians until after he filed his claim seeking benefits.

The Board also points out that the Veteran has filed numerous claims for other disorders since July 1991, and yet only recently filed his claim seeking service connection tinnitus.  While the timing of a claim is certainly not dispositive of the merits of that claim, it is evidence to consider when addressing the contention of a veteran who clearly knows that he can seek benefits through VA, and yet is contending that he has had a service disability continuously since the 1970s.  In this case, the Board finds that the delay in filing his claim for tinnitus while filing for other disorders since 1991 undercuts his contention that he has had tinnitus continuously since his service in Vietnam.  

In short, the Board finds that the Veteran's account of tinnitus during his first period of service and continuously since then lacks credibility.  To the extent the Veteran himself, as a layperson, is linking his current tinnitus to service, the Board finds that even if he is competent to do so, in this case his lay opinion lacks probative value given that the foundation for his opinion lacks credibility.

As to the medical opinion evidence, it is against the claim.  At the December 2007 examination, the Veteran reported constant bilateral tinnitus.  In addition to his military noise exposure, it was noted that his civilian career including corrections and trucking.  While the Veteran stated his tinnitus began in Vietnam, he did not attribute the onset to acoustic trauma in service.  In the May 2008 addendum, the examiner stated that the tinnitus could not be attributed to military service without resorting to speculation because there was no evidence of hearing loss or tinnitus when the Veteran returned from active duty.  Specifically, there were no complaints of tinnitus in the Veteran's service medical records, or in the private audiology examinations that were provided by the Veteran.  The examiner's opinion considers the Veteran's history, and has sufficiently clear and well-reasoned rationale.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  The Board finds that it has probative value, in that it does not support service connection.  There is no contrary medical opinion.  

In sum, the preponderance of the evidence is against the claim seeking service connection for tinnitus.  As the preponderance of the evidence is against the claim, the evidence is not in equipoise.  See 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for tinnitus is denied.  


REMAND

Further development is required on the Veteran's remaining claim.  In her May 2008 addendum, the examiner provided a negative etiology opinion due to the fact that frequency specific testing at discharge revealed hearing completely within normal limits, with no notching present suggestive of hearing changes due to either chronic noise or acoustic trauma.  However, the record shows that the Veteran did appear to have had some measure of left ear hearing loss during a 1974 examination.  An opinion is needed as to whether any hearing loss manifested to a compensable degree within one year of service.  

The Veteran also had service in the Army Reserve and National Guard that spanned from 1972 to 2001, when the Veteran retired.  See June 2009 chronological statement of retirement points.  This is of particular importance as the Veteran asserted acoustic trauma during his Army Reserve and National Guard service.  He stated in a March 2015 statement that he also served as a drill sergeant from 1975 to 1986, and worked on the rifle range.  This is partially confirmed by his personnel records, as a record of assignments notes that prior to his enlistment in the National Guard in 1988, he also had reserve service as an infantryman from February 1973 to December 1988.  Therefore, an opinion is needed as to whether the Veteran's hearing loss appeared or originated during any period of ACDUTRA or INACDUTRA.  The dates for such periods need to be obtained.  

Finally, an opinion is needed as to whether the Veteran's hearing loss was aggravated by his second period of active duty from August 1990 to July 1991; the Veteran's lay statements, and his examinations from 1983, 1987, and 1988 demonstrate that he had bilateral hearing loss prior to being activated.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service departments responsible for information concerning the Veteran's service in the United States Army Reserve and North Carolina National Guard to obtain the complete dates of the Veteran's ACDUTRA and INACDUTRA service from 1971 to 2001.

2.  After completing the above, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

A) Whether it is at least as likely as not (50 percent probability or more) that any bilateral hearing loss was incurred during the Veteran's first period of active duty service or manifested to a compensable degree within one year of the Veteran's 1971 separation from service?

B) Whether it is at least as likely as not that any bilateral hearing loss originated during any confirmed periods of ACDUTRA or INACDUTRA?

C) Whether it is at least as likely as not that any bilateral hearing loss was aggravated by or during the Veteran's second period of active duty, from August 1990 to July 1991?  If so, was the aggravation clearly and unmistakably due solely to natural progress?

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's lay statements, private audiology records, VA records, and records from service noting the Veteran's hearing thresholds.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.  Thereafter, readjudicate the claim remaining on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


